         Case: 2:20-cv-00859-MHW-CMV Doc #: 2 Filed: 02/14/20 Page: 1 of 3 PAGEID #: 19
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Jan 24 4:16 PM-20CV000736
OF016 - B37



                                                FRANKLIN COUNTY.

                                              COURT OF COMMON PLEAS




           Kyle Rohrig

          6406 S. 10tb ST
           APT 502

           Tacoma, WA 98465                                                   Case Number:
                                 Plaintiff,                                 Judge:



           V.


           City of Westerville

          (Actions of Westerville Police Dept.

           And Prosecutors office)
          21 S State ST,

           Westerville, OH 43081

                                  Defendant.




                                                    COMPLAINT


                   Now comes Plaintiff, Kyle Rohrig, seeking a complaint against the City of Westerville
           for Police Misconduct, Malicious Prosecution, Failure to Intervene, and attempted False
           Arrest/Imprisonment as of the following:


           1.Police Misconduct x2: In April 2019,Police Officer Nightngale called Plaintiff saying Plaintiff
           violated the CPO against him but Officer Nightngale failed to do a proper investigation because
           he said the Plaintiff had sent a Subpoena only in the mail which was not true. Plaintiff explained
           there was more than the Subpoena in the mail because Plaintiff had sent a Motion to Modify with




                                                                                      EXHIBIT 1
          Case: 2:20-cv-00859-MHW-CMV Doc #: 2 Filed: 02/14/20 Page: 2 of 3 PAGEID #: 20
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Jan 24 4:16 PM-20CV000736
OF016 - B38



           it in which Magistrate Judge Pamela Erdy said in Rohrig v. Rohrig CPO,she stated that the
           Plaintiff did nothing wrong when he mailed that. So, Officer Nightngale threatened to come
           arrest Plaintiff on false information and improper investigation. Megan Stark went to them again
           due to Facebook messages sent by Plaintiff to get him charged with violating CPO against him.
           Officer Ruth and Westerville's Prosecutors went and got a warrant for Plaintiff's arrest.
           Improper investigation because they never asked if she did anything to provoke such behavior
           and failed to arrest Megan Stark even though the countless phone calls ffom Plaintiff to Police
           Dept. and City Staff.


           Malicious Prosecution: Prosecutor's office has failed to contact on several occasions due to the
           fact Plaintiff sued the Westerville Police Dept. and Plaintiff only lost due to suing the Police
           Dept. not the City of Westerville. Westerville Police also did not take this kindly as well failed to
           mention.Megan Stark has friends in the Police Dept. while accusing Plaintiff of trying to ruin a
           dead police officers good name that Megan Stark brought into the case not the Plaintiff.

           Failure to Intervene: Plaintiff has personally walked into Westerville's Police office to talk to the
           Sergeant in Charge the first time with the Officer Nightngale incident, so the police office knows
           me and the situation and did nothing to protect Plaintiff's rights when going to get a warrant for
           his arrest.


           Attempted False Arrest/Imprisonment: The City of Westerville got a warrant out for Plaintiff's
           arrest and the only reason Plaintiff is not in jail is because Plaintiff moved to Washington State
           in July of 2019 in which Megan Stark and her entire group of friends knew about because she is
           also friends with Plaintiff Father who made Facebook post about it.




                    Now comes Plaintiff, Kyle Rohrig, seeking one-three million dollars due to the disregard
           of the City of Westerville Officials and Police Officers with all taxes of it paid for by the City of
           Westerville since the Plaintiff is saving them Lawyer fees by being Pro Se. Also, Plaintiff asks
           that all fees from Rohrig v. Police Dept. of Westerville be paid for by the Defendant too. This
           number comes from Storm Daniels v. City of Columbus for similar charges and was giving close
           to $500,000 for just false arrest.
         Case: 2:20-cv-00859-MHW-CMV Doc #: 2 Filed: 02/14/20 Page: 3 of 3 PAGEID #: 21
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Jan 24 4:16 PM-20CV000736
OFO16 - B39



           Respectfully submitted,


           /s/Kyle Rohrig
           Kyle Rohrig
           6406 S 10th ST
           APT 502,
           Tacoma, WA 98465
          (360)340-0516
           Krohrigabstnail,com.
